Citation Nr: 0605048	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  97-10 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from July 1974 to December 
1974.  

Service connection for a back disability was denied by the 
Board of Veterans Appeals (Board) in August 1976.  By rating 
action in May 1992, the RO found that new and material 
evidence had not been submitted to reopen the claim of 
service connection for a back disorder.  The veteran was 
notified of this decision and did not appeal.  

The current appeal initially came before the Board on appeal 
from an October 1995 decision by the RO which found that new 
and material evidence had not been submitted to reopen the 
claim of service connection for a back disorder.  A personal 
hearing at the RO was held in August 1997.  In March 2001, 
the Board reopened the claim and remanded the appeal for 
additional development.  In August 2004, a hearing was held 
at the RO before the undersigned member of the Board.  

In February 2005, the Board promulgated a decision which 
denied service connection for a back disorder, and the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court").  In September 
2005, the Court granted a joint motion to vacate and remand 
the February 2005 Board decision.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  There is competent medical evidence showing that the 
veteran's Scheuermann's disease clearly and unmistakably 
preexisted his military service and was not aggravated 
therein.

3.  A back disorder other than Scheuermann's disease, was not 
present in service or until many years after service, and 
there is no competent medical evidence that any current back 
disorder is related to service.  


CONCLUSION OF LAW

A back disorder to include Scheuermann's disease was not 
incurred in or aggravated by service nor may arthritis be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.306, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), is 
applicable to this appeal.  The Act and implementing 
regulations provides, in part, that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service-
connection claim.  The Court also specifically recognized 
that where the notice was not mandated at the time of the 
initial AOJ decision, as is the situation in this case, the 
AOJ did not err in not providing such notice specifically 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
because an initial AOJ adjudication had already occurred.  
For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

The veteran's request to reopen the claim of service 
connection was received in April 1995.  The Board concludes 
that information and discussion as contained in the October 
1995 rating decision, the statement of the case issued in 
October 1996, the March and April 1997, October 1998, 
November 2002 and 2003 supplemental statements of the case 
(SSOC), the March 2001 Board decision/remand, and in letters 
sent to the veteran in October 1997, January and March 2001, 
February and June 2003, and October 2005 have provided him 
with sufficient information regarding the applicable 
regulations.  Additionally, these documents notified him of 
his responsibility to submit evidence showing that his 
preexisting Scheuermann's disease was aggravated by service 
or that he has a current back disorder other than 
Scheuermann's disease that is related to service; of what 
evidence was necessary to substantiate the claim for service 
connection; why the current evidence was insufficient to 
award the benefits sought, and suggested that he submit any 
evidence in his possession.  The veteran also testified at a 
personal hearing at the RO in August 1997, and at the RO 
before the undersigned member of the Board in August 2004.  
Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how the claim was still 
deficient.  Clearly, from submissions by and on behalf of the 
veteran, he is fully conversant with the legal requirements 
in this case.  Thus, the content of the letters complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim and is familiar 
with the law and regulations pertaining to the claim.  See 
Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Although the Court has not 
specified how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Therefore, to decide the 
appeal would not be prejudicial error to the veteran.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by him is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. § 5103A.  In this 
regard, the Board notes that the veteran testified at the 
Travel Board hearing that all available evidence had been 
submitted.  (T p. 18).  In a letter received in November 
2005, he reiterated that he had no addition evidence to 
submit and wanted his appeal to proceed based on the evidence 
of record.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA.  

Factual Background

The veteran's service entrance examination in July 1974 
showed no pertinent abnormalities of the spine.  The service 
medical records showed that he was seen for back pain on 
three consecutive days in October 1974.  On initial 
orthopedic referral, it was noted that the veteran's thoracic 
back pain was of long duration.  On initial orthopedic 
evaluation, the veteran reported back pain, particularly on 
awakening.  Other than a round back, no pertinent 
abnormalities were noted on clinical examination.  X-ray 
studies revealed marked vertebral wedging at T8-9.  The 
impression was Scheuermann's disease, symptomatic.  Physical 
therapy records noted pain in the lower 1/3rd of the thoracic 
spine with mild spasms, bilaterally, and kyphosis.  The 
veteran denied any history of a back injury and said that his 
pain had been present for an unknown period of time.  He was 
given medication and treated with ice and exercise therapy.  
His separation examination in December 1974 showed a history 
of occasional backache, but no pertinent abnormalities of the 
spine.  

On his original application for VA compensation benefits in 
August 1975, the veteran stated that he was told in October 
1974 that his spine was crooked as a result of a lump on his 
back.  He made no mention of any injury in service and 
indicated that the only treatment for his back was in 
service.  

On a VA Form 1-9 in June 1976, the veteran stated that he had 
no problems with his back prior to entering military service 
and that it started to hurt after he had been in service for 
a few months.  He said that he went to the hospital and was 
told by a doctor that there was something wrong with his 
back.  

Private medical records from December 1990 to April 1992, 
received at various times during the appeal, showed that the 
veteran was admitted to a private hospital in April 1992 
following a motor vehicle accident in which he hit his head 
on the windshield.  The veteran complained of pain in his 
left shoulder, neck, and mid-thoracic and lumbar regions.  A 
CT scan of the spine revealed an old compression fracture at 
T8/T9, but a bone scan of the spine was negative.  The 
diagnoses included musculoskeletal back pain.  

A letter from J. E. O. Hughes, M.D., to an insurance company, 
dated in March 1995, indicated that an MRI scan showed 
significant spinal stenosis at L2-3, central herniated disc 
at L5-S1, and possible further compromise at the L4-5 level 
secondary to facet ligamentous hypertrophy and arthritic 
changes.  

VA medical records from January 1995 to June 1995 document 
the veteran's complaints and treatment for various maladies, 
including back pain.  On several occasions, the veteran 
reported that his back pain developed in 1974.  The diagnoses 
included history of musculoskeletal thoracic back pain 
secondary to trauma, an old compression fracture at T9, and a 
history of musculoskeletal strain.  A VA x-ray study in 
January 1995 revealed an old, healed compression fracture of 
T9.  Additional studies in April 1995 revealed an anterior 
fracture on the inferior aspect of C5, probably old, and an 
old compression fracture of T9 and T10 vertebral bodies.  X-
ray studies in April 1995 showed a fracture of the anterior, 
inferior aspect of C-5 that was probably old as well as old 
compression fractures of T-9 and T-10 vertebral bodies.  

When examined by VA in June 1995, the veteran reported that 
he sprained his spine during boot camp and that he was 
treated with medication and bed rest for two days.  He also 
reported a low back injury at work in March 1994 after 
lifting a heavy object and said that he received Workman's 
Compensation.  Following a physical examination, the veteran 
was diagnosed with chronic neck and back pain of an unknown 
etiology with limitation of motion and an old fracture of C5 
and D7 vertebra, which were noted to be stable.  The examiner 
commented that the veteran's symptoms seemed to be 
exaggerated and that the clinical signs were inconsistent and 
did not agree with the radiological findings and functional 
status.  

The veteran's complaints and the clinical findings on a VA 
general examination in June 1995 were essentially the same as 
reported on the June 1995 spine examination.

VA medical records dated from July 1995 to July 2004, include 
a September 1995 radiology report showing reversed 
spondylolisthesis of L5-S1 with disc space narrowing 
posteriorly as well as degenerative changes of the cervical 
and lumbosacral spine with satisfactory alignment.  December 
1995 x-rays revealed degenerative joint disease of the 
cervical spine and spondylolisthesis.  An October 1997 
radiology report noted prominent degenerative changes in the 
lower thoracic spine that could be related to previous trauma 
and mild degenerative changes of the lumbar spine.  A CT scan 
of the lumbar spine in February 1998 noted  minimal 
congenital narrowing of the spinal canal of the upper lumbar 
spine as well as a small left paracentral herniated nucleus 
pulposus with mild narrowing of bilateral neural foramina at 
L5-S1 and mild compromised spinal canal.  The veteran was 
diagnosed with osteoarthritis of the lumbar spine in May 2001 
and with lumbar kyphosis in March 2004.  

The veteran's junior and high school medical records from 
September 1965 to September 1972, received in February 1997, 
were negative for any complaints, treatment, or diagnosis of 
a back disorder and show that he was physically qualified for 
employment and for full physical activity.  

In April 1997, the veteran's representative submitted medical 
literature which discussed Scheuermann's disease and noted 
that it was a relatively common condition in which backache 
and kyphosis were associated with localized changes in the 
vertebral bodies.  Such a disorder presents in adolescent 
boys, but the etiology and pathogenesis were a matter of 
debate.  Osteochondritis of the upper and lower cartilaginous 
vertebral endplates are incriminated, but trauma was also 
noted to be a causative factor.  

At a personal hearing at the RO in August 1997, the veteran 
testified that he injured his back during infantry training 
in the fall of 1974.  He testified that he had not been 
offered a medical discharge, but that it was recommended that 
he take an honorable discharge because of his back.  He also 
testified that he was treated by VA twice a week in 1975, and 
said that he had not been able to work since service.  

A letter from the veteran's sister in September 1997 was to 
the effect that the veteran stayed with her from 1974 to 
1977, that he had chronic back pain from an injury in 
service, and that she brought him to his medical 
appointments.  

When examined by VA in June 2003, the examiner noted that he 
reviewed the entire claims file and included a detailed 
description of the veteran's medical history.  He noted that 
the veteran did not have any complaints of back pain prior to 
entering service and that he was first seen for mid-back pain 
in October 1974.  After a comprehensive examination, the 
examiner diagnosed chronic low back pain, mild degenerative 
arthritis of the lumbar spine, an old compression fracture at 
T8 to T10 with degenerative disc and Scheuermann's disease.  
He noted that while the veteran had some pain and muscle 
spasms in service, there was no evidence of any injury or 
findings suggesting the preexisting disease was aggravated by 
service.  The diagnostic studies showing a wedged vertebrae 
at T8-T9 in service was consistent with Scheuermann's 
disease.  He opined that the veteran's Scheuermann's disease 
preexisted service and that it did not increase in severity 
beyond its natural progression during service.  He also 
opined that the additional pathology of the veteran's 
cervical and lumbar spine was not related to military 
service.  

The veteran testified at a hearing at the RO before the 
undersigned member of the Board in August 2004 that he had 
injured his back within three months of entering service.  He 
testified that he injured his back when he fell backwards 
while carrying a log during training at Ft. Leonard Wood, and 
that he was put on bed rest.  (T p.7).  He was subsequently 
offered an honorable discharge, which he accepted.  The 
representative offered into evidence additional VA medical 
records and argued that the June 2003 VA medical opinion 
could not have been based on a complete review of the record, 
since it could not have contained the proffered reports.  (T 
p.11).  



Service Connection:  In General

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or where 
arthritis is demonstrated to a compensable degree within one 
year of separation from service, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty during service.  38 U.S.C.A. § 1110, 1112, 1113 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2005).  

Alternate methods are provided within this framework by which 
service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2005) are 
applicable where evidence, regardless of its date, shows that 
a claimant had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.306(b) (2005).  
In determining whether there is clear and unmistakable 
evidence to rebut the presumption of soundness, all evidence 
of record must be considered, including post-service medical 
opinions.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000) and 
Adams v. West, 13 Vet. App. 453 (2000).  

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  In 
its decisions, the Board is bound to follow the precedent 
opinions of the General Counsel.  38 U.S.C.A. § 7104(c).  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306(a) (2005).  Temporary or intermittent flare-
ups during service of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted to symptoms, is 
worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The 
presumption of aggravation is applicable only if the pre-
service disability underwent an increase in severity during 
service.  Hunt, 1 Vet. App. at 292, 296 (1991); see also 
Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
C.F.R. § 3.306(b).  

Analysis

As noted above, the February 2005 Board decision which denied 
the veteran's claim was vacated by the Court in September 
2005 on petition of a Joint Motion prepared by the 
appellant's attorney in which it was asserted that it 
appeared that the Board did not apply the correct legal 
analysis in adjudicating the veteran's claim.  Specifically, 
that the Board's finding of fact that "[t]veteran's 
preexisting Scheuermann's disease [was] not shown by clear 
and unmistakable evidence to have chronically worsened or 
increased in severity during service[.]" suggested that VA 
shifted the burden of establishing aggravation by clear and 
unmistakable evidence to the veteran.  The Joint Motion also 
included a generalized assertion that the Board did not 
provide an adequate statement of reasons and bases for its 
decision.  

Upon review of the evidentiary record, the Board finds no 
basis to grant service connection for the veteran's 
preexisting back disorder, diagnosed as Scheuermann's disease 
or for any other diagnosed back disorder.  

At the Board hearing in August 2004, the representative 
argued that VA must accept the veteran's testimony as 
credible if it is consistent with his period of service.  In 
this regard, the Board finds that it is not consistent with 
the record including that associated with the veteran's 
period of service.  

Most notably, despite the veteran's recent assertions that he 
sustained an injury to his back in service, the service 
medical records are negative for any evidence of a back 
injury.  In fact, the veteran specifically denied any history 
of injury when he was first treated for back pain in service, 
and made no mention of any specific injury on his original 
application for VA compensation in August 1975.  In a June 
1976 letter, he stated that his back "started to hurt" 
after he had been in service for about three months.  In June 
1997, he described injuring his back while lifting a log 
during basic training at Ft. Jackson.  He said that he 
dropped the log and fell to the ground, injuring his back, 
right arm, and right hand.  He stated that he didn't go on 
sick call because he was told that if he missed training, he 
wouldn't be able to graduate with his class.  His stated that 
back was so bad that he had to be teamed up with another 
soldier just to complete basic training.  He said that he 
waited to go on sick call until he went to AIT training at 
Ft. Leonard Wood.  When treated by VA in June 1998, he 
reported that a log fell on his back.  At the RO hearing in 
August 1997, he testified that he was in training at Ft. 
Leonard Wood and he was carrying a log when he fell on his 
back.  He said that he was taken to the barracks and seen by 
a nurse, then taken to the hospital on base.  (T p.7).  

The veteran has offered no explanation for the differences in 
the various descriptions he has given VA concerning his back 
problems in service.  Furthermore, the service medical 
records showed that he went on sick call on numerous 
occasions during service for complaints ranging from a simple 
cold to a mild ankle sprain, and that he was put on 
restricted duty several times, one time for as much as seven 
days.  The Board does not find it credible that the veteran 
sustained a back injury in basic training that was so 
significant that he was unable to complete basic training 
without the assistance of another soldier.  Moreover, 
although the record also indicates that the veteran did go on 
sick call for back complaints, nowhere in the record is it 
reflected that the reason for such complaints was an injury 
to the veteran back regardless of the various ways he has 
characterized the claimed injury most recently.    

The veteran has testified that the problems with his back 
have continued from service through the present, and he has 
asserted at a RO hearing in August 1997 that he has been 
unable to work steadily since that time.  (T p. 27)).  
However, on VA psychiatric examination in February 1996, he 
reported that he had always worked, and that he had been 
working in maintenance for five years and liked it.  He also 
reported that he had worked as a nurse's aid at a private 
hospital and in computers.  The record shows that he was 
issued a Certificate of Fitness from the N.Y. Fire Department 
in 1995 and that he was employed by a maintenance company at 
that time.  The veteran has also provided copies of 
certificates of training in basic electric, locksmithing, 
building maintenance, and reported Associate Degree in 
Occupational Word Processing/Office Technology.  Clearly, the 
veteran has been employed over the years.  Based on the 
inconsistencies in the record as outlined above, the Board 
does not accept the veteran's assertion that he sustained an 
actual back injury in service or that he has had continuity 
of back symptomatology since that time.  

Although the veteran clearly has a current back disorder, the 
Board finds that the more persuasive and credible evidence in 
this case does not support the assertion that a current back 
disorder is related to service.  In this case, the Board 
finds that the presumption of soundness applies because the 
veteran's physical examination at the time he enlisted in the 
service made no reference to a back disorder.  However, as an 
initial matter, the Board finds that clear and unmistakable 
evidence shows that the veteran did have Scheuermann's 
disease that existed prior to entering service.  The service 
medical records indicate that the veteran sought treatment 
for back pain only a few months following his entrance into 
service, at which time he made contemporaneous statements 
indicating that he had had back pain for a long duration.  
The treating physician also noted that there was no known 
injury and that he had kyphosis; an x-ray showed that he had 
a wedged vertebrae at T8-9 with Scheuermann's disease.  

More significantly, the June 2003 VA examiner opined that the 
veteran's Scheuermann's disease preexisted his military 
service after reviewing the veteran's claims folder, taking a 
history of the veteran which included the veteran's assertion 
that he had no back complaints prior to service, and 
conducting an examination of the veteran.  The Board 
acknowledges that the veteran has submitted school records 
that predate his service indicating that he was physically 
qualified for physical activity as evidence that his 
Scheuermann's disease did not preexist service.  However, the 
pertinent VA medical examiner clearly found that based on the 
facts of this case including the nature of the presentation 
of the disease in service, that the disease was present prior 
to the veteran's entrance into service regardless of whether 
it was symptomatic or not prior to service.  The examiner 
stated that the changes of the thoracic spine shown in 
service represented Scheuermann's disease that unequivocally 
preexisted the veteran's service.  The fact that the veteran 
was found physically qualified for school prior to service, 
does not mean that the disease in question was not present or 
that testing that would discern such disease was conducted in 
connection with those school documents.  The Board finds the 
VA medical opinion, coupled with the above facts, to be 
persuasive, based on and consistent with the factual record, 
and thus, competent medical evidence that, in this case, 
clearly and unmistakably demonstrates that the veteran's 
Scheuermann's disease preexisted the veteran's military 
service.  

However, with respect to rebutting the presumption of 
soundness, the Board's inquiry does not end with a 
determination that the veteran's Scheuermann's disease 
clearly and unmistakably preexisted service.  The Board must 
also determine whether the preexisting disease was aggravated 
during service.  To make this determination, the Board must 
consider the veteran's service medical records as well as 
evidence developed after service.  Although the veteran did 
experience symptomatology related to his back in service, 
aggravation for purposes of entitlement to VA compensation 
benefits requires more than mere intermittent symptomatology 
during service.  There must be permanent advancement of the 
underlying pathology.  

Service medical records indicate that the veteran only sought 
treatment for his back over a three day period during 
service.  Despite his reported medical history of recurrent 
back pain, his separation examination in December 1974 did 
not find any clinical abnormalities of the spine.  In fact, 
the medical evidence of record showed that he did not seek 
any treatment for his back until he was involved in a motor 
vehicle accident in April 1992.  The Board also finds it 
significant that the June 2003 VA examiner commented that 
there was no evidence in the veteran's service records 
showing any aggravation of his Scheuermann's disease.  The 
examiner opined that the veteran's Scheuermann's disease did 
not increase in severity beyond its natural progression 
during service.  The Board finds this to be persuasive 
evidence as it was based on a longitudinal review of all the 
evidence of record, including the service and post-service 
medical records.  The record does not contain competent 
evidence of record that indicates that the veteran's 
Scheuermann's disease was permanently worsened in service.  
The only opinion of record addressing this point is simply 
not equivocal.  Therefore, the Board is of the opinion that 
there is clear and unmistakable evidence establishing that 
the veteran's preexisting Scheuermann's disease did not 
chronically worsen or increase in severity during his period 
of service.  

As to the representative's assertions that the June 2003 VA 
examiner did not review all of the medical records, the Board 
finds no merit to the argument.  The examiner reviewed all 
the service and post-service medical records up to the time 
the June 2003 examination.  The additional records submitted 
at the August 2005 hearing consisted of primarily duplicate 
reports or more recent treatment records and did not include 
any additional probative information that was not before the 
VA examiner in June 2003.  The record does not contain a 
single favorable opinion or medical findings suggesting that 
this veteran's Scheuermann's did not preexist military 
service, was aggravated by service, or that any current back 
disorder is related to service.  Accordingly, the Board finds 
no merit to this assertion.  

The Board finds the veteran's Scheuermann's disease clearly 
and unmistakably existed prior to service and that it was not 
aggravated by service; thus, the presumption of soundness is 
therefore rebutted.  38 U.S.C.A. § 1111.  See also VAOPGCPREC 
03-2003 (July 16, 2003).  The Board finds further that a 
discussion of whether the presumption of aggravation has been 
rebutted in this case under the provisions of 38 U.S.C.A. § 
1153 and 38 C.F.R. § 3.306(b) is unnecessary as the Board has 
found by clear and unmistakable evidence that the veteran's 
Scheuermann's disease was not aggravated by service in order 
to reach the conclusions as set forth above regarding the 
presumption of soundness.  VA's General Counsel found that 
such a finding would necessarily be sufficient to rebut the 
presumption of aggravation under 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306(b).  Id.  

Further, to the extent the veteran's Scheuermann's disease is 
a congenital disorder, the Board notes that congenital or 
developmental defects are not diseases or injuries within the 
meaning of applicable law warranting a grant of service 
connection.  38 C.F.R. § 3.303(c), Part 4, § 4.9 (2005).  
Where during service a congenital or developmental defect is 
subject to a superimposed injury or disease, service 
connection may be warranted.  VAOPGCPREC 82- 90 (July 18, 
1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of 
General Counsel opinion 01-85 (March 5, 1985).  The Board 
acknowledges that the veteran's representative submitted 
medical literature in April 1997 statement to support his 
contention that Scheuermann's disease is not a congenital 
disorder.  However, this evidence is general in nature and is 
not shown to pertain specifically to the veteran.  See Sacks 
v. West, 11 Vet. App. 314, 317 (1998) ("This is not to say 
that medical article and treatise evidence are irrelevant or 
unimportant; they can provide important support when combined 
with an opinion of a medical professional.").  Because this 
evidence was not combined with an opinion of a medical 
professional to which the Board might accord significant 
probative weight, the Board finds that it is of little 
probative value in this case.  

The Board has also considered whether the veteran is entitled 
to service connection for a currently diagnosed back disorder 
other than Scheuermann's disease.  As discussed above, the 
veteran is entitled to the presumption of soundness, as his 
July 1974 entrance examination did not note any clinical 
abnormalities of the spine.  However, other than 
Scheuermann's disease, the service medical records failed to 
reveal any additional abnormality of the spine.  His entrance 
examination, service medical records, and separation 
examination are negative for any findings or diagnosis of a 
back disorder other than Scheuermann's disease.  Nor is there 
any other medical evidence of record indicating that a back 
disorder other than Scheuermann's disease preexisted his 
period of service.  Even assuming for the sake of argument, 
that the presumption of soundness as it relates to a back 
disorder other than Scheuermann's disease was rebutted in 
this case, there is no competent medical evidence which 
indicates that any additional back disorder was aggravated by 
the veteran's military service.  Therefore, the Board's 
analysis must turn to the issue of whether a current back 
disorder other than Scheuermann's disease was incurred during 
the veteran's active service.  

The Board is of the opinion that the veteran is not entitled 
to service connection for a back disorder other than 
Scheuermann's disease.  Although his service medical records 
do indicate that he had symptomatology in service, the 
veteran was only diagnosed as having Scheuermann's disease.  
Thus, any symptomatology the veteran may have experienced in 
service appears to be related to Scheuermann's disease.  In 
addition, despite the veteran's reported medical history of 
recurrent back pain, a clinical evaluation performed at the 
time of his separation in December 1974 did not reveal any 
clinical abnormalities of the spine.  Despite the veteran's 
assertions to the contrary, the medical evidence of record 
does not show any treatment for back problems until many 
years after his separation from service.  Thus, to the extent 
that the veteran may have had any symptomatology in service 
related to a back disorder other than Scheuermann's disease, 
such symptomatology would appear to have been acute and 
transitory and to have resolved prior to his separation.  
Therefore, the Board finds that a back disorder other than 
Scheuermann's disease did not manifest during service or 
within one year thereafter.  

In addition to the lack of evidence establishing that a back 
disorder other than Scheuermann's disease manifested during 
service or within close proximity thereto, no physician has 
linked any current disorder to service or to any 
symptomatology that occurred during service.  The record 
shows that there were no complaints, treatment, or diagnosis 
of a back disorder for many years following his separation 
from service.  Nor is there is any competent evidence of 
record, medical or otherwise, which links any current back 
disorder other than Scheuermann's disease to service.  On the 
contrary, the June 2003 VA examiner noted that there was no 
evidence of a back injury in service and opined that the 
veteran's current pathology of the cervical and lumbar spine 
was not related to military service.  To the extent that the 
examiner assessed the veteran as having chronic low back 
pain, the Board notes that pain alone, without a diagnosed 
related medical condition, does not constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).  And, to the extent that 
the low back pain is due to the veteran's Scheuermann's 
disease, the Board has determined, as outlined above, that 
service connection for such a disorder is not in order in 
this case.  Under the circumstances, a basis upon which to 
establish service connection for a back disorder other than 
Scheuermann's disease has not been presented.  

While the veteran may believe that he has a current back 
disorder that he related to his military service, he has not 
provided any competent medical evidence to support his claim.  
The Board has also considered the statement from the 
veteran's sister.  However, neither the veteran nor his 
sister, as a layperson, are competent to offer a medical 
opinion as to the nature or etiology of his back problems.  
When an opinion requires special experience or special 
knowledge, then the opinions of witnesses skilled in that 
particular science to which the question relates are 
required.  Questions of medical causation require such 
expertise.  Laypersons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In summary, the Board finds that the veteran's preexisting 
Scheuermann's disease was not aggravated by service; that a 
back disorder other than Scheuermann's disease was not 
incurred in service, and that arthritis was not manifest to a 
compensable degree within one year of service discharge.  
Therefore, the preponderance of evidence is against the 
veteran's claim of service connection for a back disorder.  
Accordingly, the Board concludes that service connection for 
a back disorder is not warranted.  


ORDER

Service connection for a back disorder is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


